Citation Nr: 1233649	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-17 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from a regional office of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010.  A statement of the case was issued in April 2010, and a substantive appeal was received in April 2010.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran has not been afforded a VA examination to develop medical evidence in connection with the claim of service connection currently on appeal.  

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C)  establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  McLendon states that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service that would support incurrence or aggravation, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

The Veteran is seeking service connection for a back disability.  He asserts that he developed a back disability from his active duty service which required him to do a lot of heavy lifting as part of the 3rd Armored Division and the 175th Artillery Unit.  Additionally, he states that he attended airborne jump school for four weeks where he was required to jump from towers.  Furthermore, the record shows that the Veteran has sought postservice medical treatment for chronic low back pain.  

The Board notes that the Veteran is competent to report the nature and circumstances of his active service and that he currently experiences back pain.  The Veteran's competent testimony concerning the circumstances of his active service plus the evidence of postservice treatment for chronic low back pain raise a medical question of whether the Veteran's current back condition is causally or etiologically linked to his active service.  

The Board finds that the facts in this case meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this issue for a VA examination to address the question of the likely etiology of the claimed back disability.  

Furthermore, the Board finds that the Veteran's service personnel records could contain information that may help corroborate the Veteran's contentions pertaining to the cause of his back disability.  The RO/AMC should take appropriate steps to obtain the Veteran's complete service personnel records for review in the claims file.   

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to request a complete copy of the Veteran's service personnel records, to specifically include all records pertaining to any jump school training.

2. After the completion of the above, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current back disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medically indicated special tests should be conducted.  All back disorders found on examination should be clearly identified. 

After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current back disability is causally related to the Veteran's active duty service.  Detailed reasons should be furnished for the opinion. 

3. The RO should then review the expanded record and determine whether service connection for back disability is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


